Citation Nr: 1533124	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-25 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at St. Peter's Hospital in Helena, Montana on October 1, 2009.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of a VA Medical Center (VAMC) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2014 videoconference hearing.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at the St. Peter's Hospital in Helena, Montana.  Specifically, the Veteran contends that he was at Elkhorn Clancy Health and Rehab Center recovering from a right hip replacement performed at the Fort Harrison, Montana VAMC, when he "passed out" and woke up at St. Peter's.  

The record contains documentation of a charge of $139.87 for "Clinic General" for services rendered on October 1, 2009 at St. Peters Hospital.  

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions.  See 38 U.S.C.A. §§ 1725, 1728 (West 2002).  There is no indication from the record, nor has the Veteran alleged, that he has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, or a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability or for any treatment of a veteran who is participating in a rehabilitation program.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120 , 1747(i).  While the Board notes that the Veteran was to being rehabilitation for his right hip at the Elkhorn Clancy Health and Rehab Center, there is no indication in the file that this was pursuant to a vocational rehabilitation program under 38 U.S.C.A. § 3101.

Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2014).  VA is to make payment or reimbursement of costs for emergency treatment for non-service-connected disabilities in non-VA facilities, only if all of the following nine criteria are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (emphasis added) 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). See 38 C.F.R. § 17.1002 (a)-(i).

38 U.S.C.A. § 1725, the statute authorizing reimbursement of unauthorized medical expenses in certain situations, was amended effective February 1, 2010.  See Pub. L. No. 111-137, § 1(a),(b), 123 State. 3495 (2010).  This change allows for payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a Veteran's liability.  Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4) ); see also 38 C.F.R. § 17.1005.  Thus, payment or reimbursement may be allowable for that portion of the medical expenses not covered by the Veteran's Medicare insurance.  

The Board notes that the August 2013 Statement of the Case (SOC) indicated that the Veteran's October 1, 2009 visit would have been covered by his private insurance.  However, there is no evidence of record that shows this to be true, or that the Veteran has private insurance at all.  The Board notes a series of emails between VA employees suggesting that the Veteran has Medicare, but there is no real evidence that he actually does have Medicare, or, in the alternative, that it would have covered the October 1, 2009 visit.  Furthermore, there is limited evidence regarding the circumstances of the October 1, 2009 visit.

In addition, the Board notes that the initial January 2010 decision to deny entitlement to reimbursement is not of record.  There is also no record of development with regard to the other requirements for reimbursement under 38 U.S.C.A. § 1725.  Rather, the August 2013 SOC seems to focus primarily on reimbursement under 38 U.S.C.A. § 1728, which as the Board has noted, is not available under the circumstances.  

As a result, the Board finds that this matter must be remanded in order for proper development to be undertaken and documented in the claims file with respect to potential reimbursement under the provisions of 38 U.S.C.A. § 1725.  This is to include any necessary development to determine the status of the Veteran's private insurance, if any, and any further development with respect to the other requirements of 38 U.S.C.A. § 1725 that is deemed appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Associate the initial January 2010 decision denying entitlement to reimbursement with the file.

2.  The VAMC should send the Veteran a letter, including the appropriate release of information forms, requesting the Veteran provide any information on private insurance, specifically with respect to coverage for the October 1, 2009 treatment.  The Board is particularly interested in records confirming whether or not the treatment received is of the sort covered, either in whole or in part, by any third party insurance the Veteran may have.  All such available documents should be associated with the claims file.

3.  The VAMC should clarify whether the Veteran meets the other necessary requirements for reimbursement under 38 U.S.C.A. § 1725.  This should include elaboration as to the type of treatment the Veteran received on October 1, 2009, and the circumstances surrounding such treatment.  A written statement addressing the Veteran's status with respect to the requirements of 38 U.S.C.A. § 1725 should be associated with the claims file.
 
4.  Following any further development that the VAMC deems necessary, the VAMC must then readjudicate the claim.  Thereafter, if the claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




